Title: [Diary entry: 25 November 1785]
From: Washington, George
To: 

Friday 25th. Thermometer at 50 in the Morng.  at Noon and  at Night. Wind Westerly & cooler than it had been the two days preceeding. About Noon a black Cloud arose to the Westward out of which came a mixture of Snow and Rain—this disappearing the Sun shone but the day upon the whole was variable & unpleast. Set out after breakfast, accompanied by Mr. G. Washington, to

make Mr. Mason at Colchester a Visit, but hearing on the road that he had removed from thence I turned into Gunston Hall where we dined and returned in the Evening & found Colo. Henry Lee & his Lady here. Mr. Shaw returned, having removed George & Lawe. Washington to the Alexandria Academy & fixed them at the Widow Dades.